DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Based on the amendments filed 30 October 2020, a thorough search for prior arts on EAST database and on domains (NPL-IP.com) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the combined features of determining whether the user session corresponding to the non-online user session entry, check the corresponding condition has to meet. If the token ID matching in the non-online user session entry is an initial value, determining no token security has been obtained for the user session corresponding to the non-online user session entry; otherwise, determining a token has been already obtained for the user session corresponding to the non-online user session entry at a time as disclosed by the claimed subject matter of independent claims 1 and 9. 
By interpreting the claims in light of the Specification, the examiner finds the claimed invention to be patentably distinct from the prior art of records. 
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERHANU D BELETE/Examiner, Art Unit 2468                                                                                                                                                                             
/PARTH PATEL/Primary Examiner, Art Unit 2468